Title: Robert Smith to Thomas Jefferson, 6 June 1810
From: Smith, Robert
To: Jefferson, Thomas


            
              Dear Sir
              Department of State 
                     6th June 1810
            
            
		   I had the Honor to forward to you by the last Mail, most of the Papers belonging to this Department, which relate to the Batture. I now send the residue and should add to them a copy of the Instructions under which the Marshal took possession of that Property, were they to be found on our Records. 
		  
            
              With Sentiments of the Highest Respect I have the Honor to be, Sir, Your Most Obt Sert
              
                  R Smith
            
          